                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                  EASTERN DIVISION

                                        No. 4:18-cr-73-D-1

    UNITED STATES OF AMERICA

             v.                                                      ORDER

    TROY LAMONT POWELL



       This matter having come before the Court by counsel for the Defendant's motion to seal the

pending proposed sealed document, DE 105, and for good cause shown, the motion is GRANTED.

It is hereby ordered that DE 105 remained sealed.



       This ___!Q_ day of July, 2021.




                                             JAES C. DEVER III
                                             United States District Judge




        Case 4:18-cr-00073-D Document 107 Filed 07/20/21 Page 1 of 1
